Case 1:20-cv-03461-MEH Document 1 Filed 11/23/20 USDC Colorado Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO



Civil Action No. 20-cv-3461


ANIMAL LEGAL DEFENSE FUND, a California non-profit organization,

       Plaintiff,

v.

ANIMAL AND PLANT HEALTH INSPECTION SERVICE, an agency within the United States
Department of Agriculture,

       Defendant.



                                        COMPLAINT



                                      INTRODUCTION

1.     Plaintiff Animal Legal Defense Fund (“ALDF”) brings this claim under the Freedom

of Information Act (“FOIA”) 5 U.S.C. § 552 (2016), seeking judicial relief compelling the

defendant Animal and Plant Health Inspection Service (“APHIS”) to disclose information

wrongfully withheld in response to a request made pursuant to FOIA.

2.     FOIA requires federal agencies to disclose information upon request unless the

statute expressly prohibits disclosure, such as when the information falls under one or

more of nine listed exemptions. 5 U.S.C. § 552(b).




                                              1
Case 1:20-cv-03461-MEH Document 1 Filed 11/23/20 USDC Colorado Page 2 of 10




3.     In 2019, APHIS partnered with the City of Denver in a controversial effort to reduce

the Canada goose population in city parks. The strategy employed consisted of rounding

up the geese and their goslings during the molting season, when they are unable to fly, and

transporting them by truck to a local processing plant for slaughter. Park neighbors and

wildlife enthusiasts watched the geese roundups in disbelief and distress, knowing that the

animals were heading to a slaughterhouse.

4.     In response to animal welfare concerns, ALDF submitted a request under FOIA for

documents related to the goose slaughter in order to gain a better understanding of why

this particular strategy was chosen. APHIS’s response included a contract for the slaughter

of the geese with key information redacted under FOIA Exemption 4. In response, ALDF

filed a timely administrative appeal. As of the date ALDF filed this complaint, APHIS had

not responded to this appeal.

5.     APHIS’s improper withholding of information and failure to respond to ALDF’s

administrative appeal causes a concrete and on-going injury to ALDF’s ability to obtain and

use public information.

6.     ALDF seeks injunctive relief requiring the disclosure of the information improperly

withheld by the defendant and a judicial declaration that APHIS violated FOIA.

                                JURISDICTION AND VENUE

7.     This Court has jurisdiction over this matter pursuant to 5 U.S.C. § 552(a)(4)(B), as

well as under 28 U.S.C. § 1331, because this action arises under FOIA, 5 U.S.C. § 552, and the

Declaratory Judgment Act, 28 U.S.C. §§ 2201-02.



                                              2
Case 1:20-cv-03461-MEH Document 1 Filed 11/23/20 USDC Colorado Page 3 of 10




8.     Venue properly vests in this Court pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1331 upon information or belief that some or all of the agency records in question are

located in this judicial district, and because a substantial part of the events or omissions

giving rise to the claim occurred within this district.

                                           PARTIES

9.     Plaintiff Animal Legal Defense Fund (“ALDF”) is a California non-profit organization

located at 525 East Cotati Avenue, Cotati, CA 94931. ALDF’s mission is to protect the lives

and advance the interests of animals through the legal system. In pursuit of its mission,

ALDF files high-impact lawsuits to protect animals, offers free legal assistance and training

to prosecutors fighting animal cruelty, supports animal protection legislation, and provides

resources to law students and professionals to enhance animal law. ALDF provides public

education through seminars, workshops, and other outreach efforts and strongly values

transparency in order to give the public an accurate understanding of animal welfare

issues. ALDF is harmed by APHIS’s violations of FOIA because such violations prevent

ALDF and the public from fully understanding the operations and activities of APHIS

related to Denver geese slaughter.

10.    Defendant Animal and Plant Health Inspection Service (“APHIS”) is an agency of the

United States Department of Agriculture (“USDA”) and is headquartered at 4700 River

Road Riverdale, MD 20737. APHIS Colorado Wildlife Services State Director is located at

12345 West Alameda Parkway, Suite 204, Lakewood, CO 80228.

11.    APHIS is in possession of the records ALDF seeks, and therefore, it is subject to FOIA

as an “agency” within the meaning of 5 USC § 552(f)(1).

                                                3
Case 1:20-cv-03461-MEH Document 1 Filed 11/23/20 USDC Colorado Page 4 of 10




                                     LEGAL FRAMEWORK

12.    FOIA was created to help preserve our democratic society through the increased

transparency and accountability it demands of federal executive branch agencies. The

statute allows for any individual to file a request for records from any of these

organizations. 5 U.S.C. § 552(a)(3)(A).

13.    Upon receipt of a request, an agency must determine within 20 working days

whether to disclose or withhold the requested information. The agency must then

immediately notify the requestor of the decision. 5 U.S.C. § 552(a)(6)(a)(i)(I). Under FOIA

there is a strong presumption in favor of disclosure. An agency may only withhold

requested information under a narrow set of circumstances, such as when the agency

reasonably foresees that disclosure would harm an interest protected by any of nine

exemptions outlined in the statue. 5 U.S.C. § 552 (a)(8)(A)(i)(I).

14.    FOIA Exemption 4 permits an agency to withhold information that meets all three of

the following criteria: (a) it is commercial or financial, (b) it is obtained from a person, and

(c) it is privileged or confidential. 5 U.S.C. § 552(b)(4).

15.    FOIA does not define either “commercial” or “financial.” As such, the terms are

given their ordinary meaning. Merit Energy Co. v. U.S. Dep’t of Interior, 180 F.Supp.2d 1184,

1188 (D. Colo. 2001). Under FOIA a “person” is defined as “an individual, partnership,

corporation, association, or public or private organization,” but explicitly excluding federal

agencies. 5 U.S.C. § 551(2).

16.    The Supreme Court recently addressed the “privileged or confidential” requirement,

holding that in order to qualify as confidential, the information must, at a minimum, be

                                                 4
Case 1:20-cv-03461-MEH Document 1 Filed 11/23/20 USDC Colorado Page 5 of 10




“customarily and actually treated as private by its owner.” Food Mktg. Inst. v. Argus Leader

Media, 139 S. Ct. 2356, 2366 (2019).

17.    When a request for records is denied in whole or in part, the requestor may make a

timely appeal to the head of the agency. 5 U.S.C. § 552(a)(6)(A)(i)(III)(aa). Upon receipt of

the appeal, the agency must again make a determination within 20 working days of receipt.

5 U.S.C. § 552(a)(6)(A)(ii).

18.    The agency may extend the required time limits in one of only two ways. First, the

agency may toll the 20-day period by issuing a request to the requestor for additional

information or for clarification of issues regarding fee assessment. 5 U.S.C. §

552(a)(6)(A)(ii)(I-II). The receipt of the information or clarification ends the tolling

period. 5 U.S.C. § 552(a)(6)(A)(ii)(II). Second, in certain unusual circumstances the agency

may extend the required time period by providing written notice to the requestor, which

must include both the reason for the delay and a new date on which determination is

expected to be dispatched. 5 U.S.C. § 552(a)(6)(B)(i).

19.    FOIA allows for judicial review after the requestor has exhausted all administrative

remedies, which generally requires both agency denial of the initial FOIA request and

agency denial of a subsequent FOIA appeal. A “constructive” exhaustion of remedies occurs

when the agency fails to respond within the applicable time limit provisions. 5 U.S.C. § 552

(a)(6)(C)(i). In either case, the Court has jurisdiction “to enjoin the agency from

withholding agency records and to order the production of any agency records improperly

withheld from the complainant.” 5 U.S.C. § 552(a)(4)(B).



                                               5
Case 1:20-cv-03461-MEH Document 1 Filed 11/23/20 USDC Colorado Page 6 of 10




20.    The court determines the matter de novo, and the agency “bears the burden to

sustain its action.” 5 U.S.C. § 552(a)(4)(B).

                                  FACTUAL BACKGROUND

                                   Goose Culling Overview

21.    On May 28, 2019, APHIS Colorado Wildlife Services posted a notification for the

slaughter and processing of Canada geese in Colorado in an effort to decrease the number

of birds in Denver city parks. This effort sparked news stories and public concern

regarding animal welfare and cruelty.

22.    In May, 2019, APHIS announced its intention to issue the contract to RC Wildgame

Custom Processing (“RC”), a sole proprietorship established by Colorado resident Russell

Spence, located at 2520 W. County Rd. 60E, Fort Collins, CO 80524.

23.    Under the proposed contract, APHIS would deliver live Canada geese to the

processing facility one to five days per week from about June 15 - July 15. The facility was

to slaughter the geese and goslings, cut out the breast meat, and dispose of the rest of the

carcass.

24.    In July 2019, the Order for Supplies or Services was issued to Russell Spence and in

August 2019, APHIS and Russell Spence entered into a contractual agreement. The co-

signee and the designated recipient of invoices related to the contract are located in APHIS

Wildlife Services Colorado State Office in Lakewood, CO.

24.    The 2019 Draft Environmental Assessment for statewide bird culling activities

indicates APHIS Wildlife Services Colorado State Office holds the contract for the capture

and slaughter of Canada geese in Denver city parks.

                                                6
Case 1:20-cv-03461-MEH Document 1 Filed 11/23/20 USDC Colorado Page 7 of 10




                                   ALDF’s FOIA Request

25.    On November 4, 2019, ALDF submitted its FOIA Request via USDA’s FOIA public

access website, https://efoia-pal.usda.gov/. ALDF requested records dated between

January 1, 2017 and November 4, 2019, including records of contracts between APHIS and

RC, as well as records of contracts between APHIS and Russell Spence. ALDF’s request

included “all addenda, annexures, appendices, attachments, exhibits, schedules, and

supplements” within those contracts.

26.    On November 4, 2019 at 10:41 AM, APHIS’s FOIA Service Center sent an email

acknowledging receipt of ALDF’s FOIA request and assigned the Control Number 2020-

APHIS-00589-F.

27.    ALDF received APHIS’s final response on December 10, 2019. APHIS’s final

response included nine pages of records, which included an “Order for Supplies or

Services” section, a “Statement of Work” section, and an additional clauses section. APHIS

released seven pages in full and two in part, redacting the quantity, unit, and unit price

from the “Order for Supplies and Services” section and the quantity from the “Statement of

Work” section, allegedly pursuant to 5 U.S.C. § 552 (b)(4) (“Exemption 4”).

28.    On March 5, 2020, on behalf of ALDF, the Environmental Law Clinic at the University

of Denver Sturm College of Law (“The Clinic”) submitted a FOIA Appeal via electronic mail

to APHIS pursuant to 7 C.F.R. § 1.9. The Appeal explained why APHIS’s decision to withhold

quantity, unit, and unit prices was unlawful under Exemption 4. The Clinic received receipt

confirmation and an estimated response date of April 2, 2020.



                                              7
Case 1:20-cv-03461-MEH Document 1 Filed 11/23/20 USDC Colorado Page 8 of 10




29.    When they did not receive any contact from the agency by the April 2, 2020

deadline, the Clinic reached out to the FOIA officer via telephone. The officer told them the

Appeal was number 20 in a queue of 21 appeals and the new expected response date had

been pushed to May 30, 2020.

30.    On April 27, 2020, the Clinic updated contact information with the agency and the

agency sent confirmation of the change later that same day. This was the final

communication received from the agency.

31.    APHIS has not responded to ALDF’s appeal letter, provided ALDF any documents, or

provided an estimate date on which it will complete any action. APHIS has also failed to

take either of the two actions outlined in FOIA for extending the required response time.

                                 STATEMENT OF CLAIMS

      Claim I: Violation of FOIA (5 U.S.C. § 552(a)(3)(A)) by improperly invoking
                                      Exemption 4

32.    ALDF realleges and incorporates by reference all preceding paragraphs.

33.    APHIS is a federal agency subject to FOIA.

34.    The portions of records that APHIS withheld are agency records within the meaning

of 5 U.S.C. § 552.

35.    The portions of records that APHIS withheld are not exempt from release under

FOIA Exemption 4 because APHIS has not demonstrated those records are “commercial or

financial information obtained from a person and privileged or confidential.” 5 U.S.C. §

552(b)(4).




                                              8
Case 1:20-cv-03461-MEH Document 1 Filed 11/23/20 USDC Colorado Page 9 of 10




36.    The portions of records withheld are not “confidential” within the meaning of

Exemption 4 because the information is not “customarily and actually treated as private by

its owner” as required by Argus. Argus, 139 S. Ct. 2366.

37.    APHIS improperly withheld the portions of records by redacting these portions of

records even though these records are not subject to FOIA Exemption 4.

Claim II: Violation of FOIA (5 U.S.C. § 552(a)(6)(A)(ii)) by failing to timely respond to
                               the administrative appeal

38.    ALDF realleges and incorporates by reference all preceding paragraphs.

39.    APHIS is a federal agency subject to FOIA.

40.    APHIS improperly withheld the portions of these records by failing to respond to

ALDF’s administrative appeal within the twenty working days required by FOIA. 5 U.S.C. §

552(a)(6)(A)(ii).

41.    ALDF has a statutory right under FOIA to the portions of records that APHIS

withheld under Exemption 4 and ALDF is entitled to judicial review of APHIS’s failure to

promptly release these records. 5 U.S.C. § 552(a)(4)(B).

42.    ALDF constructively exhausted its administrative remedies by filing a timely appeal,

to which APHIS has not responded. 5 U.S.C. § 552(a)(6)(C)(i).

                                   PRAYER FOR RELIEF

43.    WHEREFORE, ALDF prays that this Court:

44.    Order APHIS to immediately disclose to ALDF all portions of the records sought in

this action.




                                             9
Case 1:20-cv-03461-MEH Document 1 Filed 11/23/20 USDC Colorado Page 10 of 10




45.    Declare that APHIS’s failure to disclose the requested portions of the records is

unlawful under FOIA, 5 U.S.C. § 552(a)(3)(A).

46.    Declare that APHIS’s failure to timely make a determination on ALDF’s

administrative appeal is unlawful under FOIA, 5 U.S.C. § 552(a)(6)(A)(i).

47.    Award ALDF its reasonable costs, litigation expenses, and attorneys’ fees pursuant

to FOIA, 5 U.S.C. § 552(a)(4)(E), and the Equal Access to Justice Act, 28 U.S.C. § 2412, and all

other applicable authorities; and

48.    Grant all other relief the Court deems just and proper.




Respectfully submitted this 23rd day of November, 2020.

                                            /s/ Sarah Matsumoto
                                            Sarah Matsumoto, CO Bar No. 52169
                                            Kevin Lynch, CO Bar No. 39873
                                            Environmental Law Clinic
                                            University of Denver Sturm College of Law
                                            2255 E. Evans Avenue
                                            Denver, CO 80208
                                            Telephone: (303) 871-6753
                                            E-mails: smatsumoto@law.du.edu
                                                     klynch@law.du.edu

                                            Attorneys for Plaintiff Animal Legal Defense Fund




                                              10
